Exhibit 10.2 

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") dated as of the
19th day of April, 2016, effective January 1, 2016 (the “Effective Date”), by
and among between GOPHER PROTOCOL INC., a Nevada corporation with its principal
office located at 23129 Cajalco Road, Perris, California 92570 (the “Company”),
and DANNY RITTMAN, with an address located at 7071 Florey Street, San Diego, CA
92122 (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company currently employs the Executive as its Chief Technology
Officer;

WHEREAS, the Company and the Executive previously entered into an Employment
Agreement on June 30, 2015 (the “June Agreement”);

 

WHEREAS, the Company wishes to acknowledge the extraordinary accomplishments
achieved by the Executive on behalf of the Company and for the benefit of the
shareholders of the Company during his term, including, but not limited to,
developing the Gopher Patch technology, securing production capacity and
developing key distributors for the Company;

 

WHEREAS, it is further acknowledged by the Company that, during this critical
time, Executive did not accept payment of his salary so as to further the
business objectives of the Company;

 

WHEREAS, the Company desires that the Executive continue to serve as the CTO of
the Company in consideration of past accomplishments and future anticipated
achievements pursuant to the terms and conditions set forth herein; and

 

WHEREAS, this Agreement amends and restates the June Agreement;

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:

1.                  Employment and Duties.

A. Subject to the terms and conditions hereinafter set forth, the Company hereby
employs Executive as the Company's Chief Technology Officer (the “Position”)
during the Term, as hereinafter defined. Executive shall have the duties and
responsibilities associated with the Position. Executive shall report to the
Chief Executive Officer (the "CEO") of the Company. Executive shall also perform
such other duties and responsibilities as may be determined by the CEO, as long
as such duties and responsibilities are reasonable and consistent with the
Position. The Company and Executive acknowledge and agree that the CEO may, from
time to time and at any time, assign Executive to perform services and duties of
an executive or financial nature reasonably consistent with his duties and
authority hereunder for other entities owned by, the Company. Executive shall
(1) devote working time, attention, and energy, using his best efforts, to
perform his duties and provide his services under this Agreement; (2) faithfully
and competently serve and further the interests of the Company in every lawful
way, giving honest, diligent, loyal, and cooperative service to the Company; (3)
discharge all such duties and perform all such services as aforesaid in a timely
manner; and (4) comply with all lawful policies which from time to time may be
in effect at the Company or that the Company adopts. Executive shall use its
commercially reasonable best efforts to preserve the confidentiality of
confidential information designated as confidential by Company or that may
assumed to be confidential. Executive understands that the Company is a publicly
traded company trading on the OTCBB under the symbol GOPH. Executive understands
that it may come in possession of material non-public information. Executive
agrees that it will protect such information and not buy or sell the Company’s
securities when in possession of such information. Executive represents that it
is an accredited investor as that term is defined by Regulation D as promulgated
under the Securities Act of 1933, as amended (the “Act”), and all compensation
in the form of securities of the Company

issued to Executive under Section 2 of this Agreement shall be issued under
Section 4(2) of the Act and shall contain the appropriate restrictive legend
under the Act.

 

B. The “Term” shall mean the period commencing on the Effective Date and ending
on the one (1) year anniversary of the Effective Date.

2. Conflicts of Interest. Executive represents, warrants and agrees that he is
not presently engaged in, nor shall he during the term of his employment with
the Company enter into, any employment, consulting or agency relationship or
agreement with any third party that is a vendor, investor or related party to
the Company. Executive further represents, warrants and agrees that he does not
presently, nor shall he, during the term of his employment with the Company,
possess any significant interest, directly or indirectly, in any third party
whose interests would be reasonably expected to conflict with those of any of
the Company. Executive will not devote 100% of his time to the Company and he
will engage in other employment, consulting, or other business activity provided
there is no conflict with the Company.

 

3.                  Executive’s Performance. Executive hereby accepts the
employment contemplated by this Agreement. During the Term, Executive shall
perform his duties diligently, in good faith and in a manner consistent with the
best interests of the Company, and shall devote a significant portion of his
business time to the performance of his duties under this Agreement.

4.                  Compensation and Other Benefits. Executive will receive
salary at the rate of $144,000 annually (the “Base Salary”). The Base Salary
will be payable in equal increments not less often than monthly in arrears and
in any event consistent with the Company’s payroll policy and practices. In
addition, the Base Salary of the Executive may from time to time be increased,
but not decreased, and/or Executive shall receive annual bonuses, by the Board,
in its absolute discretion.

5.                  Reimbursement of Expenses. The Company shall reimburse
Executive, upon presentation of proper expense statements and receipts, for all
preapproved in writing, authorized, ordinary and necessary out-of-pocket
expenses reasonably incurred by Executive during the Term in connection with the
performance of his services pursuant to this Agreement in accordance with the
Company’s expense reimbursement policy.

6.                  Termination of Employment. The Company may terminate this
Agreement and Executive’s employment pursuant to this Agreement immediately for
any reason whatsoever, in which event no further compensation shall be payable
to Executive subsequent to the date of such termination.

7.                  Trade Secrets and Proprietary Information.

(a)                Executive recognizes and acknowledges that the Company,
through the expenditure of considerable time and money, has developed and will
continue to develop in the future confidential information. “Confidential
information” shall mean all information of a proprietary or confidential nature
relating to Covered Persons, including, but not limited to, such Covered
Person’s trade secrets or proprietary information, confidential know-how, and
marketing, services, products, business, research and development activities,
inventions and discoveries, whether or not patentable, and information
concerning such Covered Person’s services, business, customer or client lists,
proposed services, marketing strategy, pricing policies and the requirements of
its clients and relationships with its lenders, suppliers, licensors, licensees
and others with which a Covered Person has a business relationship, financial or
other data, technical data or any other confidential or proprietary information
possessed, owned or used by the Company, the disclosure of which could or does
have a material adverse effect on the Company, its businesses, any business in
which it proposes to engage. Executive agrees that he will not at any time use
or disclose to any person any confidential information relating to the Company
or any affiliate of the Company or any client of the Company which provided
confidential information to Executive; provided, however, that nothing in this
Section 7(a) shall be construed to prohibit Executive from using or disclosing
such information if he can demonstrate that such information (i) became public
knowledge other than by or as a result of disclosure by a person not having a
right to make such disclosure or (ii) was disclosure that was authorized by the
Company. The term “Covered Person” shall include the Company and subsidiaries
and any other person who provides information to the Company pursuant to a
secrecy or non-disclosure agreement.


 



(b)               In the event that any confidential information is required to
be produced by Executive pursuant to legal process (including judicial process
or governmental administrative subpoena), Executive shall give the Company
notice of such legal process within a reasonable time, but not later than ten
business days prior to the date such disclosure is to be made, unless Executive
has received less notice, in which event Executive shall immediately notify the
Company. The Company shall have the right to object to any such disclosure, and
if the Company objects (at the Company’s cost and expense) in a timely manner so
that Executive is not subject to penalties for failure to make such disclosure,
Executive shall not make any disclosure until there has been a court
determination on the Company’s objections. If disclosure is required by a court
order, final beyond right of review, or if the Company does not object to the
disclosure, Executive shall make disclosure only to the extent that disclosure
is required by the court order, and Executive will exercise reasonable efforts
at the Company’s expense, to obtain reliable assurance that confidential
treatment will be accorded the Confidential Information.

(c)                Executive shall, upon expiration or termination of the Term,
or earlier at the request of the Company, turn over to the Company or destroy
all documents, papers, computer disks or other material in Executive’s
possession or under Executive’s control which may contain or be derived from
confidential information. To the extent that any confidential information is on
Executive’s hard drive or other storage media, he shall, upon the request of the
Company, cause either such information to be erased from his computer disks and
all other storage media or otherwise take reasonable steps to maintain the
confidential nature of the material.

(d)               Executive further realizes that any trading in the Company’s
common stock or other securities or aiding or assisting others in trading in the
Company’s common stock or other securities, including disclosing any non-public
information concerning the Company or its affiliates to a person who uses such
information in trading in the Company’s common stock or other securities, may
constitute a violation of federal and state securities laws. Executive will not
engage in any transactions involving the Company’s common stock or other
securities while in the possession of material non-public information in a
manner that would constitute a violation of federal and state securities laws.

(e)                For the purposes of this Agreement, the term “Company” shall
include the Company, its subsidiaries and affiliates.

8.                  Covenant Not To Solicit or Compete.

(a)                During the period from the date of this Agreement until two
years following the date on which Executive’s employment is terminated,
Executive will not, directly or indirectly:

(i) persuade or attempt to persuade any person which is or was a customer,
client or supplier of the Company to cease doing business with the Company, or
to reduce the amount of business it does with the Company (the terms “customer”
and “client” as used in this Section 8 to include any potential customer or
client to whom the Company submitted bids or proposals, or with whom the Company
conducted negotiations, during the term of Executive’s employment or consulting
relationship hereunder or during the twelve (12) months preceding the
termination of his employment or consulting relationship, as the case may be);

(ii) solicit for himself or any other person other than the Company the business
of any person which is a customer or client of the Company, or was a customer or
client of the Company within one (1) year prior to the termination of his
employment or consulting relationship;

(iii) persuade or attempt to persuade any Executive of the Company, or any
individual who was an Executive of the Company during the one (1) year period
prior to the lawful and proper termination of this Agreement, to leave the
Company’s employ, or to become employed by any person in any business in the
United States whether as an officer, director, consultant, partner, guarantor,
principal, agent, employee, advisor or in any manner, which directly competes
with the business of the Company as it is engaged in at the time of the
termination of this Agreement, provided, however, that nothing in this Section 8
shall be construed to prohibit the Executive from owning an interest of not more
than five (5%) percent of any public company engaged in such activities.


 



(b)               During the period from the date of this Agreement until two
years following the date on which Executive’s employment is terminated,
Executive will not, directly or indirectly become an officer, director, more
than 5% stockholder, partner, associate, employee, owner, proprietor, agent,
creditor, independent contractor, co-venturer or otherwise, or be interested in
or associated with any other corporation, firm or business engaged in the
Territory (as hereinafter defined) in the same or any similar business
competitive with that of the Company (including the Company's present and future
subsidiaries and affiliates) as such business shall exist on the day of this
Agreement and during Executive's Term. The territory of this Agreement shall be
throughout the United States (the "Territory")

(c)                Executive will not, during or after the Term, make any
disparaging statements concerning the Company, its business, officers, directors
and employees that could injure, impair, damage or otherwise affect the
relationship between the Company, on the one hand, and any of the Company’s
employees, suppliers, customers, clients or any other person with which the
Company has or may conduct business or otherwise have a business relationship of
any kind and description; provided, however, that this sentence shall not be
construed to prohibit either from giving factual information required to be
given pursuant to legal process, subject to the provisions of Section 8(b) of
this Agreement. The Company will not make any disparaging statements concerning
Executive. This Section 8(b) shall not be construed to prohibit either party
from giving factual information concerning the other party in response to
inquiries that such party believes are bona fide.

(d)               The Executive acknowledges that the restrictive covenants (the
“Restrictive Covenants”) contained in Sections 7 and 8 of this Agreement are a
condition of his employment and are reasonable and valid in geographical and
temporal scope and in all other respects. If any court determines that any of
the Restrictive Covenants, or any part of any of the Restrictive Covenants, is
invalid or unenforceable, the remainder of the Restrictive Covenants and parts
thereof shall not thereby be affected and shall remain in full force and effect,
without regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.

(e)                Nothing in this Section 8 shall be construed to prohibit
Executive from owning a passive, non-management interest of less than 5% in any
public company that is engaged in activities prohibited by this Section 8.

9.                  Injunctive Relief. Executive agrees that his violation or
threatened violation of any of the provisions of Sections 7 or 8 of this
Agreement shall cause immediate and irreparable harm to the Company. In the
event of any breach or threatened breach of any of said provisions, Executive
consents to the entry of preliminary and permanent injunctions by a court of
competent jurisdiction prohibiting Executive from any violation or threatened
violation of such provisions and compelling Executive to comply with such
provisions. This Section 9 shall not affect or limit, and the injunctive relief
provided in this Section 10 shall be in addition to, any other remedies
available to the Company at law or in equity or in arbitration for any such
violation by Executive. Subject to Section 8(c) of this Agreement, the
provisions of Sections 7, 8 and 9 of this Agreement shall survive any
termination of this Agreement and Executive’s employment and consulting
relationship pursuant to this Agreement.

10.              Indemnification. The Company shall provide Executive with
payment of legal fees and indemnification to the maximum extent permitted by the
Company’s or the Company’s, as the case may be, certificate of incorporation,
by-laws and applicable law. The Company shall provide Executive with the same
indemnification as are provided by the Company to officers and directors of its
subsidiaries and, if Executive is an officer or director of the Company, the
Company shall provide Executive with the same indemnification as the Company
provides for its officers and directors.

 

 

11.              Representations by the Parties.

(a)                Executive represents, warrants, covenants and agrees that he
has a right to enter into this Agreement, that he is not a party to any
agreement or understanding, oral or written, which would prohibit performance of
his obligations under this Agreement, and that he will not use in the
performance of his obligations hereunder any proprietary information of any
other party which he is legally prohibited from using.

(b)               The Company represents, warrants and agrees that it has full
power and authority to execute and deliver this Agreement and perform its
obligations hereunder.

12.              Miscellaneous.

(a)                Intentionally left blank.

(b)               Any notice, consent or communication required under the
provisions of this Agreement shall be given in writing and sent or delivered by
hand, overnight courier or messenger service, against a signed receipt or
acknowledgment of receipt, or by registered or certified mail, return receipt
requested, or telecopier or similar means of communication if receipt is
acknowledged or if transmission is confirmed by mail as provided in this
Section 12(b), to the parties at their respective addresses set forth at the
beginning of this Agreement or with notice to the Company being sent to the
attention of the individual who executed this Agreement on its behalf. Any party
may, by like notice, change the person, address or telecopier number to which
notice is to be sent. If no telecopier number is provided for Executive, notice
to him shall not be sent by telecopier.

(c)                This Agreement shall in all respects be construed and
interpreted in accordance with, and the rights of the parties shall be governed
by, the laws of the State of Florida applicable to contracts executed and to be
performed wholly within such State, without regard to principles of conflicts of
laws. Each party hereby (i) consents to the exclusive jurisdiction of the
federal courts in Florida, (ii) agrees that any process in any action commenced
in such court under this Agreement may be served upon it or him personally,
either (x) by certified or registered mail, return receipt requested, or by
courier service which obtains evidence of delivery, with the same full force and
effect as if personally served upon such party in Florida, or (y) by any other
method of service permitted by law, and (iii) waives any claim that the
jurisdiction of any such court is not a convenient forum for any such action and
any defense of lack of in personam jurisdiction with respect thereof.

(d)               If any term, covenant or condition of this Agreement or the
application thereof to any party or circumstance shall, to any extent, be
determined to be invalid or unenforceable, the remainder of this Agreement, or
the application of such term, covenant or condition to parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law, and any court or
arbitrator having jurisdiction may reduce the scope of any provision of this
Agreement, including the geographic and temporal restrictions set forth in
Section 8 of this Agreement, so that it complies with applicable law.

(e)                This Agreement constitutes the entire agreement of the
Company and Executive as to the subject matter hereof, superseding all prior or
contemporaneous written or oral understandings or agreements, including any and
all previous employment agreements or understandings, all of which are hereby
terminated, with respect to the subject matter covered in this Agreement. This
Agreement may not be modified or amended, nor may any right be waived, except by
a writing which expressly refers to this Agreement, states that it is intended
to be a modification, amendment or waiver and is signed by both parties in the
case of a modification or amendment or by the party granting the waiver. No
course of conduct or dealing between the parties and no custom or trade usage
shall be relied upon to vary the terms of this Agreement. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this
Agreement.

 

 

(f)                No party shall have the right to assign or transfer any of
its or his rights hereunder except that the Company’s rights and obligations may
be assigned in connection with a merger of consolidation of the Company or a
sale by the Company of all or substantially all of its business and assets.

(g)               This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors, executors,
administrators and permitted assigns.

(h)               The headings in this Agreement are for convenience of
reference only and shall not affect in any way the construction or
interpretation of this Agreement.

(i)                 This Agreement may be executed in counterparts, each of
which when so executed and delivered will be an original document, but both of
which counterparts will together constitute one and the same instrument.

13.              Final Agreement. This agreement supersedes all employment
agreements between the Company and the Executive. In settlement of any
obligations under prior agreements, the Executive acknowledges payment of all
amounts due under the prior arrangement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.



    GOPHER PROTOCOL INC.           By: /s/Michael D. Murray     Name: Michael D.
Murray     Title: CEO           EXECUTIVE:           /s/Danny Rittman     Danny
Rittman

 



 

 







 



 

 





 

 

 